PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Childs, et al.
Application No. 16/162,500
Filed: October 17, 2018
Attorney Docket No. 2020-7091.ORP
                                 
:
:
:               DECISION ON PETITION
:
:

	

This is a decision on the petition under 37 CFR 1.137(a), filed January 13, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the final Office action mailed June 22, 2020, which set a shortened statutory period for reply of three (3) months. A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained on December 18, 2020.  Accordingly, the application became abandoned on December 23, 2020. The Office mailed a Notice of Abandonment on January 12, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an electronic terminal disclaimer (previously filed on January 7, 2021 and accepted on January 12, 2021), and an amendment (previously filed on December 18, 2020), (2) the petition fee of $1050.00, (3) a proper statement of unintentional delay, 

This application is being referred to the Technology Center Art Unit 3631 for review of the amendment filed December 18, 2020. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET